DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,684,023. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
US Patent No. 10,684,023
Claim 1:  A water heating system comprising: a water heater comprising a tank; a first temperature sensor configured to detect a current temperature of water at a first portion of the tank; a second temperature sensor configured to detect a current temperature of water at a second portion of the tank, the second portion being different from the first portion; and a controller configured to: receive temperature data from the first and second temperature sensors; and determine a current amount of heated water in the tank based at least in part on the temperature data.
A water heating system, comprising: a water heater comprising a tank, an inlet line, and an outlet line, wherein the inlet line provides unheated water to the tank, and wherein the outlet line draws heated water from the tank; a first temperature sensor disposed toward a top end of the tank, wherein the first temperature sensor measures a first temperature of water toward the top end of the tank; a second temperature sensor disposed toward a bottom end of the tank, wherein the second temperature sensor measures a second temperature of the water toward the bottom end of the tank; and a controller communicably coupled to the first temperature sensor and the second temperature sensor, wherein the controller determines an amount of heated water in the tank based on a plurality of algorithms and measurements made by the first temperature sensor toward the top end of the tank and the second temperature sensor toward the bottom end of the tank, wherein the plurality of algorithms comprises a first algorithm, a second algorithm, and a third algorithm, wherein the first algorithm divides a difference between a first result of the second algorithm and a second result of the third algorithm by the first result of the second algorithm to determine a percentage of the tank that has the amount of heated water, wherein the second algorithm comprises a first formula for determining an amount of time to heat all of the fluid inside the tank of the water heater to a threshold temperature as an actual capacity of the tank times a difference between a temperature set point and a third temperature of unheated water introduced into the tank, all 


As described above, claim 1 of US Patent No. 10,684,023 discloses all limitation of claim 1 of the current application.  Dependent claims 2-6 of US Patent No. 10,684,023 disclose all limitations of dependent claims 2-9 of the current application.  Claims 10-17 of the current application disclose similar limitations to those of claims 1-9 and are rejected on the grounds set forth above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zemach, US Patent Application Publication no. 2015/0226460, in view of Harbin, III et al., US Patent Application Publication no. 2010/0004790 [Harbin]1.
Regarding claims 1 and 10, Zemach discloses a water heating system, comprising:
a water heater comprising a tank, an inlet line [water boiler, paragraph 0058 and Figure 2]; 

a second temperature sensor configured to detect a current temperature of water at a second location, the second location being different from the first location [intake temperature sensor, paragraph 0054]; and 
a controller configured to: receive temperature data from the first and second temperature sensors; and determine a current amount of heated water in the tank based at least in part on the temperature data [a processor determines an amount of hot water available based on information/values received from the sensors, paragraphs 0053-0055 and 0085].
Zemach does not disclose that the first and second temperature sensors are disposed in the tank.  Zemach instead discloses that the temperature of water towards the top of the tank and the temperature of water towards the bottom of the tank are estimated using external temperature sensors that may be retrofitted to existing water heater systems.  Like Zemach, Harbin discloses improved control of a water heater system based on information received from a plurality of temperature sensors.  Also, like Zemach, Harbin discloses that existing water heater systems may be retrofitted with a new controller to achieve the improved control [paragraph 0062].  Harbin further discloses that existing water heaters conventionally include a first temperature sensor disposed toward a top end of a tank, wherein the first temperature sensor measures a first temperature of the water toward the top end of the tank and a second temperature sensor disposed toward a bottom end of the tank, wherein the second temperature sensor measures a second temperature of the water toward the bottom end of the tank 
Regarding claims 2 and 11, Harbin further discloses determining a location of the heated water in the tank [paragraph 0055].
Regarding claim 3, Zemach further discloses a flow rate sensor configured to measure a flow rate associated with a draw of heated water [paragraphs 0054 and 0059].
Regarding claims 4 and 12, Zemach further discloses that the controller is further configured to: receive flow data from the flow rate sensor; and determine whether the current amount of heated water is sufficient to satisfy the draw of heated water [paragraphs 0055-0057, 0060 and 0073].
Regarding claims 5 and 13, Zemach further discloses that the controller is further configured to: in response to determining that the current amount of heated water is not sufficient to satisfy the draw of water, determine an amount of time required for the water heater to produce an amount of heated water sufficient to satisfy the draw of heated water [paragraphs 0056 and 0057].
Regarding claims 6 and 14, Zemach further discloses that determining the amount of time required for the water heater to produce the amount of heated water 
Regarding claims 7 and 15, Zemach further discloses that the controller is further configured to: output a message to a user device, the message being indicative of the amount of time required for the water heater to produce the amount of heated water sufficient to satisfy the draw of heated water [paragraph 0057].
Regarding claims 8 and 16, Zemach further discloses that the controller is further configured to: output instructions for deactivating a heating device of the water heater in response to determining a temperature of water in the tank exceeds a maximum threshold value [paragraph 0085].
Regarding claims 9 and 17, Harbin recognizes that hot water rises in a hot water heater tank.  In other words, the temperature of water at an upper location of a hot water heater tank will be higher than the temperature of water at a lower location of the hot water tank.  Zemach and Harbin do not disclose outputting error messages if abnormal operating conditions are detected.  Examiner takes official notice that conventional control systems before the effective filing date of the claimed invention included functionality for monitoring system components, such as temperature sensors, to determine if they are operating correctly and outputting error messages if they are determined to be operating incorrectly.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include conventional control system monitoring and error reporting functionality in the Zemach and Harbin water heater control system to provide indications of temperature .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watts et al., US Patent Application Publication no. 2017/0003052 discloses a water heater tank including a first temperature sensor for measuring water temperature at a first location in the tank and a second temperature sensor for measuring water temperature at a second location in the tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 11, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zemach and Harbin were cited in the 6/15/20 IDS.